ORDER

JAMES W. KITCHENS, Justice,
for the Court.
This matter is before the Court en banc on the Mississippi Commission on Judicial Performance’s Petition for Interim Suspension of Chancery Court Judge Joe Dale Walker and that Commission’s memorandum brief in support thereof, the Respondent’s Rule 10D Brief in Opposition to Petition for Interim Suspension (which includes a request for oral argument before this Court), the Respondent’s Motion for Continuance Where Counsel is Legislator and the Commission’s response thereto, together with the transcript of a hearing before the Commission at which Judge Walker was required to appear and show cause why he should not be suspended from judicial office during the pendency of the Commission’s inquiry concerning him. The Court, having carefully considered the multitude of pleadings, briefs, exhibits, and filings in connection therewith, does hereby find and adjudicate as follows:
1.Judge Walker’s present request for oral argument consists of two statements. “ORAL ARGUMENT REQUESTED” appears at the bottom of the cover page of his brief, and the concluding statement in Judge Walker’s affidavit attached to the brief petitions this Court as follows: “Because of the severity of this matter I would request the opportunity to appear before the Supreme Court prior to any interim suspension being entered.”
Thus, the respondent only partially complied with MRAP 84(b), which requires that “[t]he party requesting oral argument shall, in his or her brief or letter, include a concise statement of the reasons that oral argument will be helpful to the court.” Accordingly, the request for oral argument is hereby denied, but without prejudice. Judge Walker may make a proper request for oral argument at such time as the parties engage in full and final briefing concerning whatever recommendations the Commission ultimately may present to this Court.
2. The motion for continuance is dismissed as moot.
3. The Mississippi Commission on Judicial Performance unanimously has recommended to this Court the interim suspension of Chancery Court Judge Joe Dale Walker, and after due consideration the Court is of the opinion, and does hereby find and adjudicate, that such recommendation is well taken. Accordingly, it is ordered that Chancery Court Judge Joe Dale Walker is hereby suspended from the performance of the duties of his office, with pay, during the pendency of this inquiry before the Commission and before this Court. Such interim suspension is effective immediately and shall remain in effect pending further order of this Court.
SO ORDERED.